 
Exhibit 10.2
 
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of November 29, 2010,
between Joseph Levi (the “Seller”) and Leonard Sternheim (the “Purchaser”).


RECITALS


A. Joseph Levi is the legal and beneficial owner of 7,500,000 of the issued and
outstanding shares of Mustang Alliances Inc., a Nevada corporation (the
“Company”), representing 68.81% of the outstanding stock on a fully-diluted
basis.


B. Pursuant to the terms and conditions of this Agreement, Seller desires to
sell, and Purchaser desires to purchase, all of the Seller’s rights, title, and
interest in and to all of the Shares as further described herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.    Agreement to Purchase and Sell at the Closing.  Subject to the terms and
conditions of this Agreement, at the Closing (hereafter defined), Seller shall
sell, assign, transfer, convey, and deliver to Purchaser, and Purchaser shall
accept and purchase, the Shares and any and all rights in the Shares to which
Seller is entitled, and by doing so Seller shall be deemed to have assigned all
of his rights, titles and interests in and to the Shares to Purchaser.  Such
sale of the Shares shall be evidenced by stock certificates, duly endorsed in
blank or accompanied by stock powers duly executed in blank or other instruments
of transfer in form and substance reasonably satisfactory to Purchaser.


2.    Consideration.  In consideration for the sale of the Shares, Purchaser
shall deliver to Seller (the “Purchase Price”) an aggregate of Seven Thousand
Five Hundred Dollars ($7,500).


3.     Closing; Deliveries.


(a)   The purchase and sale of the Shares shall be held simultaneously with the
execution of this Agreement (the “Closing”).
 
(b)   At the Closing:


(1)    Seller shall deliver to Purchaser (A) stock certificates evidencing the
Shares, duly endorsed in blank or accompanied by stock powers duly executed in
blank, or other instruments of transfer in form and substance reasonably
satisfactory to Purchaser, (B) any documentary evidence of the due recordation
in the Company’s share register of Purchaser’s full and unrestricted title to
the Shares, and (C) such other documents as may be required under applicable law
or reasonably requested by Purchaser.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(2)    The Seller shall deliver to Purchaser and the Company (A) resignation
letter from Seller resigning from all his positions with the Company; (B) any
documentary evidence of the due recordation in the Company’s share register of
Purchasers’ full and unrestricted title to the Shares, and (C) such other
documents as may be required under applicable law or reasonably requested by
Purchaser.
 
(3)     Purchaser shall deliver to Seller the Purchase Price by wire transfer of
immediately available funds to an account designated by the Seller.


4.     Representations and Warranties of Seller.  As an inducement to Purchaser
to enter into this Agreement and to consummate the transactions contemplated
herein, Seller hereby represents and warrants to Purchaser as follows:


4.1         Authority.  Seller has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his obligations under this Agreement.  This Agreement
constitutes the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with the terms hereof.
 
4.2         Ownership. Seller is the sole record and beneficial owner of the
Shares, has good and marketable title to the Shares, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the Shares to Purchaser in accordance with this Agreement.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders’ agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.
 
4.3          Valid Issuance.  The Shares are duly authorized, validly issued,
fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.
 
4.4           No Conflict.  None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.
 
4.5          No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Seller of any of the transactions on its
part contemplated under this Agreement, other than the Current Report on Form
8-K disclosing the transaction contemplated herein.
 
4.6           No Other Interest.    Neither Seller nor any of his affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
4.7          No General Solicitation or Advertising. Neither any Seller nor any
of its affiliates nor any person acting on its or their behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the “Securities Act”).
 
4.8          Full Disclosure. No representation or warranty of the Sellers to
the Purchaser in this Agreement omits to state a material fact necessary to make
the statements herein, in light of the circumstances in which they were made,
not misleading. There is no fact known to the Seller that has specific
application to the Shares or the Company that materially adversely affects or,
as far as can be reasonably foreseen, materially threatens the Shares or the
Company that has not been set forth in this Agreement.
 
4.9          Due Organization.  The Company is duly organized, validly existing
and in good standing under the laws of the State of Nevada, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.  The
Company does not own, directly or indirectly, any capital stock of any
corporation or any equity, profit sharing, participation or other interest in
any corporation, partnership, limited liability company, joint venture or other
entity.
 
4.10       Capitalization.  The Company’s authorized capital consists of (a)
500,000,000 shares  of  common  stock authorized (the “Common Stock”), of which
10,900,000 shares are issued and outstanding, 8,000,000 of which are restricted
under the Securities Act, (i) with each holder thereof being  entitled to cast
one vote for  each  share  held  on  all  matters  properly   submitted  to  the
shareholders for their vote; and (ii) there being no  pre-preemptive  rights and
no cumulative voting; and (b) 5,000,000 million shares of preferred stock, none
of which are issued and outstanding. The Company has no shares reserved for
issuance pursuant to a stock option plan or pursuant to securities exercisable
for, or convertible into or exchangeable for shares of Common Stock.  All of the
issued and outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable.  No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights.  There are (i) no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company, (ii) no
agreements or arrangements under which the Company is obligated to register the
sale of any of its or their securities under the Securities Act, and (iii) no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing any such rights).
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.11       The Shares. Upon the consummation of the transactions contemplated
herein, Purchaser will own 68.81% of the issued and outstanding share capital of
the Company on a fully-diluted basis, free and clear of any Encumbrances, other
than those created by applicable federal and state securities laws.
 
4.12       SEC Documents.   The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”).  As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings prior the date hereof).  The Company has not received any communication
from the SEC, NASD or any other regulatory authority regarding any SEC Document
or any disclosure contained therein. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the financial position
of the Company as of the dates thereof and the results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
4.13      Employees.  The Company does not (i) have any employees, (ii) owe any
compensation of any kind, deferred or otherwise, to any person, including
without limitation, agents, representatives, consultants, accountants and
attorneys, (iii) have any written or oral employment agreement with any person,
nor (iv) is it a party to or bound by any collective bargaining agreement.
 
4.14       Intellectual Property. The Company does not own, use or possesses any
licenses or rights to use any patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names and copyrights (“Intellectual Property”).
There is no claim or action by any person pertaining to, or proceeding pending
or threatened, which challenges the right of the Company with respect to any
Intellectual Property.
 
 
4

--------------------------------------------------------------------------------

 
 

 
4.15        Contracts; Liabilities. The Company is not a party to any contract,
arrangement or agreement, whether oral or in writing, including without
limitation, loan agreements, credit lines, promissory notes, mortgages, pledges,
guarantees, security agreements, factoring agreements, letters of credit, powers
of attorney or other arrangements to loan or borrow money or extend credit.
 
4.16       Tax Reports.  The Company has made or filed all federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations.  There are no
and will be no taxes due as a result of the transactions contemplated by this
Agreement. There are no unpaid taxes claimed to be due by the taxing authority
of any jurisdiction, and neither Seller knows of no basis for any such
claim.  The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax.  None of the Company’s tax returns is presently being
audited by any taxing authority.


4.17         Real Property.  The Company does not own any real or personal
property.


5.     Representations and Warranties of Purchaser.  As an inducement to Seller
to enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to Seller as follows:


5.1           Authority.  Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform his obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.


5.2           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.


5.3           No Conflict.  None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 

 
5.4           Potential Loss of Investment.  Purchaser understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of his entire investment.


5.5           Receipt of Information.  Purchaser has received all documents,
records, books and other information pertaining to his investment that has been
requested by the Purchaser, including without limitation, the SEC filings made
by the Company. Purchaser further agrees and acknowledges that the Company is a
shell company and has no assets.
 
5.6           No Advertising.  At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.


5.7          Investment Experience.  The Purchaser (either by himself or with
his advisors) is (i) experienced in making investments of the kind described in
this Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.


5.8           Restricted Securities.  Purchaser understands that the Shares are
restricted and have not been registered under the Securities Act or registered
or qualified under any the securities laws of any state or other jurisdiction,
are “restricted securities,” and cannot be resold or otherwise transferred
unless they are registered under the Securities Act, and registered or qualified
under any other applicable securities laws, or an exemption from such
registration and qualification is available.  Each certificate for any of the
restricted Shares shall bear a legend to the foregoing effect.


5.9           Investment Purposes.  The Purchaser is acquiring the restricted
Shares for his own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person has a
direct or indirect beneficial interest in the amount of restricted Shares the
Purchaser is acquiring herein.  Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares the Purchaser is acquiring.


5.1        Accredited Investor.  The Purchaser is an accredited investor, as
defined in Rule 501 promulgated under the Act, as indicated on the Investor
Questionnaire set forth after the signature page hereto.


6.     Indemnification; Survival.


6.1          Indemnification.  Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party’s agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the “Indemnified Persons”) from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 

 
6.2           Survival.  All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the date hereof until the
expiration of the applicable statute of limitations.


7.     Miscellaneous.


7.1          Further Assurances.  From time to time, whether at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.
 
7.2          Notices.  All notices or other communications required or permitted
hereunder shall be in writing shall be deemed duly given (a) if by personal
delivery, when so delivered, (b) if mailed, three (3) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, or (c) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent to the
addresses of the parties as indicated on the signature page hereto. Any party
may change the address to which notices and other communications hereunder are
to be delivered by giving the other parties notice in the manner herein set
forth.
 
7.3          Choice of Law; Jurisdiction.  This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law. Each of the parties
agree to submit to the jurisdiction of the federal or state courts located in
the City of New York in any actions or proceedings arising out of or relating to
this Agreement. Each of the parties, by execution and delivery of this
Agreement, expressly and irrevocably (i) consents and submits to the personal
jurisdiction of any of such courts in any such action or proceeding; (ii)
consents to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth in Section 7.2 above and (iii) waives any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis.  EACH OF THE
UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION
WITH THIS AGREEMENT.
 
7.4           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the transactions contemplated
hereby and supersedes all prior and contemporaneous  agreements, arrangements
and understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 

 
7.5           Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.


7.6           Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.


7.7           Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


7.8           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


7.9           Severability. If any term, provisions, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


7.10           Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
 
 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.


 
/s/ Leonard Sternheim
Leonard Sternheim
 
 
/s/ Joseph Levi
Joseph Levi




 
9

--------------------------------------------------------------------------------

 




ACCREDITED INVESTOR STATUS
 
Leonard Sternheim represents and warrants that he is an Accredited Investor on
the basis that he is (check one):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)


__________________
Leonard Sternheim
 



--------------------------------------------------------------------------------